Citation Nr: 1018386	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a special home adaptation grant.

2.  Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's daughter


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1951 
to October 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2007 rating 
decision by the North Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that additional notification and development 
must be conducted prior to adjudication of the Veteran's 
appeal.

First, additional notice must be provided to the Veteran.  
Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to provide certain notice to the Veteran.  Proper 
notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  This notice must be provided prior to an initial RO 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  

Here, the RO sent the Veteran a notice letter in May 2008, 
which was after the issuance of the original rating decision.  
Additionally, the letter did not provide the regulations 
relevant to obtaining entitlement for a special home 
adaptation grant and/or specially adapted housing under 
38 C.F.R. § 3.809 and 38 C.F.R. § 3.809a.  Accordingly, the 
AMC must provide the Veteran with a VCAA notice letter that 
contains the regulations relevant to his claims.

Second, the AMC must conduct additional development in this 
case.  Under the VCAA, VA shall assist a claimant in 
obtaining evidence, including providing a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
A Veteran is entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing if certain 
service requirements are met and service-connected 
disabilities cause permanent and total disability due to the 
loss, or loss of use, of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or the loss or loss of use 
of one lower extremity together with the loss of loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 
3.809 (2009).  A certificate of eligibility for assistance in 
acquiring necessary special home adaptations, may be issued 
to a veteran who has the anatomical loss or loss of use of 
both hands.  38 C.F.R. § 3.809a (2009).

In September 2007, when the RO denied the Veteran's claims, 
he was service-connected for tuberculosis of the right knee, 
postoperative total knee arthroplasty, which was evaluated as 
60% disabling.  In a December 2009 rating decision, service 
connection was granted for cold injury residuals, with 
peripheral neuropathy, of the bilateral upper and lower 
extremities, each one evaluated as 30% disabling.  The 
Veteran's disability picture has thus changed and an 
examination is necessary to determine whether there is loss 
or loss of use of the lower extremities, upper extremities, 
and/or the bilateral hands.  38 C.F.R. § 3.159(c)(4).  
Accordingly, the AMC must provide the Veteran with an 
appropriate examination.   



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC must provide appropriate VCAA 
notice to the Veteran, to include 
providing the regulations pertinent to his 
claims.  See 38 C.F.R. §§ 3.809, 3.809a 
(2009).

2.  The AMC must provide the Veteran with 
an appropriate examination to determine 
the current severity and manifestations of 
his service-connected cold injury 
residuals of the upper and lower 
extremities and his tuberculosis of the 
right knee, postoperative total knee 
arthroplasty, to aid in determining 
entitlement to specially adapted housing 
and/or a special home adaptation grant.  
The claims folder must be made available 
to the examiner for review.  Any indicated 
tests and studies must be accomplished.  
All clinical findings must be reported in 
detail.  The examiner must comment on the 
severity of each of the Veteran's service-
connected disabilities.  The examiner must 
provide opinions regarding whether the 
Veteran's service-connected disabilities 
cause 1) the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 2) 
the loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, 
or 3) the loss or loss of use of one lower 
extremity together with the loss of loss 
of use of one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair, or 4) the 
anatomical loss or loss of use of both 
hands.  The term "preclude locomotion" 
means the necessity for regular and 
constant use of a wheelchair, braces, 
crutches, or canes as a normal mode of 
locomotion although occasional locomotion 
by other methods may be possible.  The 
rationale for all opinions expressed must 
be provided.  If any opinion cannot be 
provided without resort to speculation, 
the examiner must so state and provide 
supporting rationale.  

3.  The AMC must notify the Veteran that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



